DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/876,646 filed on May 18, 2020 and amendment presented on January 12, 2022 which amends claims 1-5, 7-8, 12-16 and 20 and presents arguments, is hereby acknowledged. Claims 1-17 and 20 are pending and subject to examination.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejection—35 U.S.C. § 112
      Applicant’s claim amendment and arguments, filed in the response dated January 12, 2022  regarding the rejections of claims 1-17 and 20 under 35 U.S.C. § 112 (b), second paragraph have been fully considered and are persuasive. All outstanding rejections of claims 1-17 and 20 under 35 U.S.C. § 112 (b), second paragraph are hereby withdrawn.


Rejection Under 35 U.S.C. § 102
       On pages 12-16 of the response filed 12 January 2022, Applicant’s addresses the 35 U.S.C. 102 rejection made on the 20 October 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejection under 35 U.S.C. 102, have been fully considered.
      On page 13, Applicants argue that the Subramanian does not teach or suggest "control the communicator to search for a plurality of external apparatuses, control the display to display a list in which the plurality of external apparatuses are listed, based on the user input being received for selecting an external apparatus in the displayed list, identify the external apparatus to be remotely controlled through the communicator," as recited in claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.
     On page 15, Applicants argue that the Subramanian does not teach or suggest "to store information on a matching relation between a plurality of remote-control protocols and a plurality of operating systems, each of the plurality of remote-control protocols corresponding to each of the plurality of operating systems" and "select a remote-control protocol corresponding to the identified operating system from among the plurality of remote-control protocols based on the matching relation of the stored information," as recited in amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.
   


Dependent claims 2-11 and 13-17
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  7.       Claims 1-3, 5-6, 8-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byeong-Gon et al. (KR 20130017406 A); and further in view of Subramanian et al. (US 2018/0013837 A1).
     Regarding Claim 1, Byeong-Gon teaches a display apparatus comprising: a display; a communicator ([page 7 lines 33-35] describes display unit indicates screen of server (e.g. a display apparatus) and a communication unit (e.g. a communicator); 
    and a user input receiver configured to receive a user input([page 4 lines 6-8, page 7 lines 14-15] describes control unit (e.g. a user input receiver) control the communication unit (e.g. the communicator) includes user input portion which receives request through communication from user’s multiple terminal devices);
      a storage configured to store information on a matching relation between a plurality of remote-control protocols and a plurality of operating systems, each of the plurality of remote- control protocols corresponding to each of the plurality of operating systems ([page 2 lines 1-3] describes remote desktop protocol (RDP) and virtual networking computing protocol (VNC) [page 4 lines 42-43, page 7 lines 16-17[ describes server (e.g. a display apparatus) includes database stores various data ([page 5 lines 15-31] describes database stores various data regarding remote desktop protocol (RDP)  service application list and virtual networking computing protocol (VNC) service list and  applications of various kind in which the database provides the RDP services and VNC 
       and a processor configured to: control the communicator to search for a plurality of external apparatuses, control the display to display a list in which the plurality of external apparatuses are listed, based on the user input being received for selecting an external apparatus in the displayed list ([page 4 lines 6-10, page 5 lines 9-14, page 6 lines 40-42] describes  server (e.g. a display apparatus) includes a processing unit (e.g. a processor) configured to control the communication unit (e.g. the communicator) searches for available terminal devices (e.g. external apparatuses) and action result of the server (e.g. a display apparatus) through the  communication unit (e.g. the communicator) is transformed from the display unit is able to display in which the currently connected terminal devices (e.g. external apparatuses) are available, the  communication unit (e.g. the communicator) includes port information which receives signal from user input which provides information regarding the current connected user’s terminal device (e.g. external apparatus)), 
      identify the external apparatus to be remotely controlled through the communicator,   identify an operating system which is installed in the external apparatus based on identification information of the operation system being received through the communicator ([page 5 lines 9-21, page 6 lines 23-34] describes control unit (e.g. a user input receiver) which control the communication unit (e.g. the communicator) confirming 
   select a remote-control protocol corresponding to the identified operating system from among the plurality of remote-control protocols based on the  matching relation of the stored information ([page 4 lines 42-43, page 5 lines 24-43, page 8 lines 1-6] describes server (e.g. a display apparatus) selects a remote-control protocol based on user input which provides information regarding the current connected user’s terminal device (e.g. external apparatus) and confirming (e.g. identifying) application list includes the internet explorer browser program (e.g. operating system) is installed in the user’s terminal device (e.g. external apparatus) and stored information in the database),
      Byeong-Gon fails to teach control the communicator to receive a signal of content from the external apparatus based on the selected remote-control protocol, and control the display to display an image of the content based on the received signal.
      However, Subramanian teaches control the communicator to receive a signal of content from the external apparatus based on the selected remote-control protocol ([paragraph 0062-0063, 0072] describes a launcher program (e.g. a communicator) receives a signal of remote session (e.g. signal of content) and the launcher program (the communicator) may launch the particular protocol application which can establish a remote session with the remote machine (the external apparatus)),

         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include control the communicator to receive a signal of content from the external apparatus based on the selected remote-control protocol, and control the display to display an image of the content based on the received signal as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to provide a more convenient mechanism for establish a remote session between a thin client and a remote machine ([paragraph 0005] in Subramanian).

       Regarding Claim 2, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the stored information comprises a look-up table indicating the matching relation between the plurality of remote-control protocols and the plurality of operating systems, and wherein the processor is further configured to select the remote-control protocol corresponding to the identified operating system based on the look-up table (Byeong-Gon: [page 4 lines 42-43, page 5 lines 24-43, page 8 lines 1-6] describes database (e.g. look-up table) stores various data regarding remote desktop protocol (RDP)  service application list and virtual networking computing protocol (VNC) service list and  applications of various kind in which the database provides the RDP 

       Regarding Claim 3, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the stored information comprises a look-up table indicating a matching relation between the plurality of remote-control protocols and a plurality of network ports, each of the plurality of remote-control protocols corresponding to each of the plurality of network ports, and wherein the processor is further configured to: identify a network port of the external apparatus based on identification information of the network port being received through the communicator, and select the remote-control protocol corresponding to the identified network port from among the plurality of remote-control protocols based on the look-up table indicating the matching relation between the plurality of remote-control protocols and the plurality of network ports (Byeong-Gon: [page 4 lines 42-43, page 5 lines 9-43, page 8 lines 1-6] describes database (e.g. look-up table) stores various data regarding remote desktop protocol (RDP)  service application list and virtual networking computing protocol (VNC) service list and  applications of various kind in which the database includes network port information which provides the RDP services and VNC services to the user’s terminal devices and  

      Regarding Claim 5, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the processor is further configured to identify remote-control characteristic about the external apparatus, and wherein the remote-control characteristic comprises a characteristic of an application program executed in the external apparatus (Subramanian: [paragraph 0033, 0038, 0055] describes the specification, the capabilities and configurations (remote-control characteristic) of the remote session protocol supported by the remote machine (the external apparatus) includes several application programs accessible to thin client such as  a word processing application program, the remote desktop protocol (RDP) or virtual network computing (VNC), which may enable both desktop and application remote operation program (e.g. characteristic of an application program)).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include the remote-control characteristic comprises a characteristic of an application program executed in the external apparatus as taught by Subramanian. One ordinary 

      Regarding Claim 6, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the characteristic of the application program comprises quality of an image displayed on the external apparatus by the application program (Subramanian: [paragraph 0029, 0038, 0055] describes the specification, the capabilities and configurations of the remote session protocol supported by the remote machine (the external apparatus) includes resolutions (e.g., high definition (HD) or 4K resolution of images (e.g. quality of images) displayed on the remote machine (the external apparatus) by the application programs).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include the characteristic of the application program comprises quality of an image displayed on the external apparatus by the application program as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to send image signals to a display peripheral ([paragraph 0007] in Subramanian).

      Regarding Claim 8, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the processor is further configured to identify remote-control 
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include the remote-control characteristic comprises a characteristic of user preference about the remote-control protocols as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to provide an interface  that prompt a user to enter his/her preferences of the remote session protocols ([paragraph 0059] in Subramanian).


       Regarding Claim 9, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the processor is configured to: receive information about the remote-control protocol from the identified external apparatus, and select one among the plurality of remote-control protocols based on the received information (Subramanian: [paragraph 0022, 0052-0053, 0057] describes processor received information about automatically detecting the protocol supported by the remote machine 
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include receive information about the remote-control protocol from the identified external apparatus and select one among the plurality of remote-control protocols based on the received information as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to establish a remote session with the first remote machine in accordance with the first remote session protocol ([paragraph 0007] in Subramanian).

     Regarding Claim 10, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the processor is configured to: identify whether an application for remote control is installed in the external apparatus, and perform operation for installing the application based on the application being not installed (Subramanian: [paragraph 0022, 0052-0053, 0060-0061] describes processor determines that remote machine (e.g. external apparatus) does not support user preferred protocol application then installing protocol application in the remote machine (e.g. external apparatus)).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include identify whether an application for remote control is installed in the external 

       Regarding Claim 11, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the remote-control protocol comprises one of remote desktop protocol (RDP), virtual network computing (VNC), or mirroring (Byeong-Gon :page 2 lines 2-12] describes the remote-control protocol comprises remote desktop protocol (RDP), virtual network computing (VNC)).

       Regarding claims 12-14, these claims contain limitations found within that of claims 1-3 and the same rationale to rejections are used.

      Regarding claims 16-17, these claims contain limitations found within that of claims 5-6 and the same rationale to rejections are used.

        Regarding claim 20, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 20 a recording medium stored with a computer program comprising a code for carrying out a method of controlling a display apparatus, as a computer readable code. In the combination, 

8.    Claims 4, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byeong-Gon et al. (KR 20130017406 A); in view of Subramanian et al. (US 2018/0013837 A1); and further in view of Lee et al. (US 2017/0127114 A1).
        Regarding Claim 4, the combination of Byeong-Gon and Subramanian teaches the display apparatus, wherein the processor is further configured to identify remote-control characteristic about the external apparatus (Subramanian: [paragraph 0033, 0038, 0055] describes the specification, the capabilities and configurations (remote-control characteristic) of the remote session protocol supported by the remote machine (the external apparatus)),
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon to include identify remote-control characteristic about the external apparatus as taught by Subramanian. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon in the Subramanian system in order to establish a remote session with the first remote machine in accordance with the first remote session protocol ([paragraph 0007] in Subramanian).    


       However, Lee teaches the display apparatus, wherein the remote-control characteristic comprises at least one of a bandwidth for communication with the external apparatus or a distance from the external apparatus ([paragraph 0014-0016, 0019] describes protocols and the capabilities supported by the remote control device (e.g. a remote-control characteristic about the external apparatus) includes a remote control device (e.g. the external apparatus) located within a threshold distance from the display apparatus (e.g. distance from the external apparatus)).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon /Subramanian to include remote-control characteristic comprises at least one of a bandwidth for communication with the external apparatus or a distance from the external apparatus as taught by Lee. One ordinary skill in the art would be motivated to utilize the teachings of Byeong-Gon /Subramanian in the Lee system in order to automatically displaying a corresponding screen when remote control device (the external apparatus) is within a predetermined distance  from the display apparatus ([paragraph 0194] in Lee).

       Regarding Claim 7, Byeong-Gon and Subramanian fails to teach the display apparatus according to claim 5, wherein the characteristic of application program comprises a user control level with regard to the application program, and  wherein the 
       However, Lee teaches the display apparatus according to claim 5, wherein the characteristic of application program comprises a user control level with regard to the application program, and wherein the user control level indicates a level of a user control required while the application program is executed in the external apparatus ([paragraph 0014, 0042, 0050-0051, 0061, 0178-0190] describes displaying a user interface (UI) corresponding to the remote control device (external apparatus) based on a user input for controlling content items (e.g. user-control level), user importance requirement for the device and user presses a power button provided in the remote control 101, the display apparatus 100 receives the data and enters a power-on state or user presses a direction button provided in the remote control  while the display apparatus 100 displays an electronic program guide (EPG) screen (e.g. user control level indicates a level of a user control required while the application program is executed in the external apparatus) and characteristic of application program includes a moving image file, a tile, a still image, or a text and user controlling (e.g. user-control level) one piece of content in the list of content items using application programs and the icon corresponding to the content selected by a user may be visually distinguished from the other icons.  For example, the display apparatus may display the icon, which corresponds to the selected content, to be emphasized (highlighted) or altered in color or size, and thus distinguished from the other content items).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Byeong-Gon 

     Regarding claim 15, this claim contains limitations found within that of claim 4 and the same rationale to rejection is used.

Conclusion
        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459